DETAILED ACTION
This action is made in view of the appeal brief filed on 16 February 2022.
Claims 1-22 are original.
Claims 1-22 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
In view of the appeal brief filed on 16 February 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BORIS GORNEY/            Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                            

Claim Interpretation
Regarding claim 1, the claim recites “providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation … updating, … based on a first set of one or more outputs of the FEA simulation; updating, … based on a second set of one or more outputs of the FEA simulation”. In particular, note that the execution (itself) of the FEA simulation is implicit since there are inputs provided “for execution” and “one or more outputs of the FEA simulation”.

Regarding claim 8, the claim recites “providing a first set of one or more inputs to a Finite Element Analysis (FEA) simulation for a first execution of the FEA simulation … determining, … based on a set of one or more outputs from the first execution … providing a second set of one or more inputs to the FEA simulation for a second execution of the FEA simulation … determining, … based on a set of one or more outputs from the second execution of the FEA simulation”. Similar to the reasoning presented for claim 1, the two executions of the FEA simulation are implicit.

Regarding claim 16, the claim recites language like that of claim 1, and the execution of the FEA simulation is implicit.

Regarding claim 21, the claim recites “providing the respective directional stiffness values to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation … identifying, from one or more outputs of the executed FEA simulation”. Similar to the reasoning presented for claim 1, the execution of the FEA simulation is implicit. See related objection herein below.

Examiner’s note: Each of the above claims is a method claim. As noted above, the method itself does not include the execution (itself) of a finite element analysis (FEA) simulation, but rather, include steps which rely on outputs of a simulation. If the intent is to have the methods include the execution (itself), then it is recommended to add a step(s) for execution of the simulation with the provided inputs to produce the outputs.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  Each claim recites “the executed FEA simulation”; however, as noted herein above (see Claim Interpretation section) the execution (itself) of the FEA simulation is implicit, i.e. the execution must have occurred in order to obtain outputs but the executing itself (and accordingly an “executed FEA simulation”) is not claimed as part of the method. Accordingly, “the executed FEA simulation” lacks antecedent basis in the claims. The phrase “the .   Appropriate correction is required.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.


Regarding claim 1:
Step 1:
The claim recites a method comprising step. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “computing, based on the index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber … updating, by a computer system, the index values based on a first set of one or more outputs of the FEA simulation … updating, by the computer system, the vectors based on a second set of one or more outputs of the FEA simulation” which is a mathematical calculation, i.e. calculating index values and vectors.
The recites “determining, by the computer system, a shape for the component and an orientation of the fiber based on the updated index values and the updated vectors” which but for the recitation of “computer system” is a process which may be performed mentally, i.e. evaluating results to decide shape and orientation.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “associating each of a plurality of finite elements of a physical design space with a respective index value that quantifies inclusion of the finite element in a fiber-reinforced component; associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation, the set of one or more inputs based on the Young's modulus property values” and  includes performing the updating and determining steps “by the computer system”; however, this is mere instruction to implement the judicial exception, i.e. inputting/outputting for computing. This does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2A – prong two, the claim is found to be directed to judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites “associating each of a plurality of finite elements of a physical design space with a respective index value that quantifies inclusion of the finite element in a fiber-reinforced component; associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation, the set of one or more inputs based on the Young's modulus property values” and  includes performing the updating and determining steps “by the computer system” which is mere instruction to implement the judicial exception. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2B, the claim is found to be directed to judicial exception without significantly more than the judicial exception itself.


Regarding claim 2:
The claim recites “wherein the set of one or more inputs comprises respective directional stiffness values for the plurality of finite elements, and wherein the directional stiffness values are based on the Young's modulus property values”; however, specifying the nature of the inputs does not change the nature of inputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 3:
The claim recites “wherein the first set of one or more outputs of the FEA simulation comprises respective strain energy values for the plurality of finite elements”; however, this does not change the nature of outputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 1 applies.
.
Regarding claim 4:
The claim recites “wherein the updating of the index values is further based on a strain energy threshold, and wherein the strain energy threshold is based on one or more of the strain energy values”; however, this does not change the nature of updating such that it is other than a mathematical calculation. Accordingly, the reasoning provided for claim 3 applies.

Regarding claim 5:
The claim recites “wherein the updating of the index values comprises: generating a first set of updated index values based on the strain energy threshold; adjusting the strain energy threshold based on the first set of updated index values; and generating a second set of updated index values based on the adjusted strain energy threshold”; which merely elaborates on the calculation in terms of further calculations. Accordingly, the reasoning provided for claim 4 applies.

Regarding claim 6:
The claim recites “wherein the second set of one or more outputs of the FEA simulation comprises respective stress values for the plurality of finite elements”; however, this does not change the nature of outputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 7:
The claim recites “wherein the vectors are updated by minimizing a failure index that has a failure criterion other than maximum stress”; which merely elaborates on the calculation in terms of further calculations. Accordingly, the reasoning provided for claim 6 applies.

Regarding claim 8:
Step 1:
The claim recites a method comprising steps. According, at step 1, the claim invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “determining, by a computer system, a second shape of the component and a second orientation of the fiber based on a set of one or more outputs from the first execution of the FEA simulation … determining, by a computer system, a third shape of the component and a third orientation of the fiber based on a set of one or more outputs from the second execution of the FEA simulation” which but for the recitation of “computer system” is a process which may be performed mentally, i.e. evaluating results to decide shape and orientation. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “for refining a design of a fiber-reinforced component,”; however, this only generally links the judicial exception to a field of use and does not integrate the judicial exception into a practical application [see MPEP 2106.05(h)].
The claim recites “wherein the design specifies a first shape of the component and a first orientation of a fiber of the component … providing a first set of one or more inputs to a Finite Element Analysis (FEA) simulation for a first execution of the FEA simulation, wherein the first set of one or more inputs is based on the first shape and the first orientation; … providing a second set of one or more inputs to the FEA simulation for a second execution of the FEA simulation, wherein the second set of one or more inputs is based on the second shape and the second orientation” and  includes performing the determining steps “by the computer system”; however, this is mere instruction to implement the judicial exception, i.e. inputting/outputting for computing. This does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer with a link to a field of use.
Accordingly, at step 2A – prong two, the claim is found to be directed to judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites “for refining a design of a fiber-reinforced component,” which only generally links the judicial exception to a field of use and does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As noted for step 2A – prong two, the claim recites “wherein the design specifies a first shape of the component and a first orientation of a fiber of the component … providing a first set of one or more inputs to a Finite Element Analysis (FEA) simulation for a first execution of the FEA simulation, wherein the first set of one or more inputs is based on the first shape and the first orientation; … providing a second set of one or more inputs to the FEA simulation for a second execution of the FEA simulation, wherein the second set of one or more inputs is based on the second shape and the second orientation” and  includes performing the determining steps “by the computer system” which is mere instruction to implement the judicial exception. This does not amount to significantly more that the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer with a link to a field of use.
Accordingly, at step 2B, the claim is found to be directed to judicial exception without significantly more than the judicial exception itself.

Regarding claim 9:
The claim recites “wherein the first set of one or more inputs is based on respective index values for a plurality of finite elements of a physical design space, and wherein the index value for a finite element quantifies inclusion of the finite element in the component”; however, specifying the nature of the inputs does not change the nature of inputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 8 applies.

Regarding claim 10:
The claim recites “wherein the method further comprises computing, based on the index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber” which is a mathematical calculation.
The claim recites “wherein the first set of one or more inputs is based on the Young's modulus property values”; however, specifying the nature of the inputs does not change the nature of inputting such that it is more than mere instruction to implement the exception.
Accordingly, the reasoning provided for claim 9 applies, mutatis mutandis, i.e. where the calculation is part of the judicial exception.

Regarding claim 11:
The claim recites “wherein the method further comprises computing, based on the Young's modulus property values, respective directional stiffness values for the plurality of finite elements, and wherein the first set of one or more inputs is based on the directional stiffness values” which is a mathematical concept. Accordingly, the reasoning provided for claim 10 applies, mutatis mutandis, i.e. where the calculation is part of the judicial exception

Regarding claim 12:
The claim recites “wherein the set of one or more outputs from the first execution of the FEA simulation comprises respective strain energy values for the plurality of finite elements”; however, this does not change the nature of outputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 9 applies.

Regarding claim 13:
The claim recites “updating the index values based on one or more of the strain energy values; and generating the second set of one or more inputs based on the updated index values” which is a mathematical calculation. Accordingly, the reasoning provided for claim 12 applies, mutatis mutandis, i.e. where the calculation is part of the judicial exception.

Regarding claim 14:
The claim recites “wherein the determining of the third shape is based on a contour plot that is generated based on the one or more outputs from the second execution of the FEA simulation”; however, this does not change the nature of the determining such that it is other than a concept which may be performed mentally. Accordingly, the reasoning provided for claim 8 applies.

Regarding claim 15:
The claim recites “wherein the one or more outputs from the second execution of the FEA simulation comprises respective stress values for the plurality of finite elements … wherein the determining of the third orientation of the fiber is based on the fiber map”; however, specifying the nature of the outputs does not change the nature of outputting such that it is more than mere instruction to implement the exception.
The claim recites “updating, based on the stress values, a vector specifying a direction of the fiber within a finite element; and generating a fiber map based on the updated vector” which is a mathematical concept.
Accordingly, the reasoning provided for claim 8 applies, mutatis mutandis, i.e. where the calculation is part of the judicial exception.

Regarding claim 16:
Step 1:
The claim recites a method comprising steps. According, at step 1, the claim invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “determining, by a computer system, a shape for the component and an orientation of the fiber based on one or more outputs of the FEA simulation” which but for the recitation of “computer system” is a process which may be performed mentally, i.e. evaluating results to decide shape and orientation. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “associating each of a plurality of finite elements of a physical design space with a respective index value that quantifies inclusion of the finite element in a fiber-reinforced component; associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; providing one or more inputs to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation, the one or more inputs based on the index values and the vectors” and  includes performing determining steps “by the computer system”; however, this is mere instruction to implement the judicial exception, i.e. inputting/outputting for computing. This does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2A – prong two, the claim is found to be directed to judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites “associating each of a plurality of finite elements of a physical design space with a respective index value that quantifies inclusion of the finite element in a fiber-reinforced component; associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element; providing one or more inputs to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation, the one or more inputs based on the index values and the vectors” and  includes performing determining steps “by the computer system” which is mere instruction to implement the judicial exception. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2B, the claim is found to be directed to judicial exception without significantly more than the judicial exception itself.

Regarding claim 17:
The claim recites “wherein the one or more inputs comprises respective directional stiffness values that are based on the respective index values”; however, specifying the nature of the inputs does not change the nature of inputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 16 applies.

Regarding claim 18:
The claim recites “wherein the one or more inputs further comprises data related to at least one of acoustics or thermal performance”; however, specifying the nature of the inputs does not change the nature of inputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 17 applies.

Regarding claim 19:
The claim recites “wherein the one or more outputs of the FEA simulation comprises respective strain energy values and respective stress values for the plurality of finite elements”; however, this does not change the nature of outputting such that it is more than mere instruction to implement the exception. Accordingly, the reasoning provided for claim 16 applies.

Regarding claim 20:
The claim recites “wherein the determining of the shape is based on a contour plot generated from the one or more outputs of the FEA simulation, and wherein the determining of the orientation of the fiber is based on a fiber map generated from the one or more outputs of the FEA simulation”; however, however, this does not change the nature of the determining such that it is other than a concept which may be performed mentally. Accordingly, the reasoning provided for claim 16 applies.

Regarding claim 21:
Step 1:
The claim recites a method comprising steps. According, at step 1, the claim invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “determining respective directional stiffness values for each of a plurality of finite elements of a physical design space” which is a mathematical calculation, i.e. calculating stiffness values.
The claim recites “identifying, from one or more outputs of the executed FEA simulation, respective strain energy values for each of the finite elements; and determining, by a computer system, a shape for a fiber-reinforced component and an orientation of a fiber of the component based on the respective strain energy values” which but for the recitation of “computer system” is a process which may be performed mentally, i.e. evaluating results to decide shape and orientation.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “providing the respective directional stiffness values to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation” and performing the determining step “by the computer system”; however, this is mere instruction to implement the judicial exception, i.e. inputting/outputting for computing. This does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2A – prong two, the claim is found to be directed to judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites “providing the respective directional stiffness values to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation” and performing the determining step “by the computer system” which is mere instruction to implement the judicial exception. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception implemented on a computer.
Accordingly, at step 2B, the claim is found to be directed to judicial exception without significantly more than the judicial exception itself.

Regarding claim 22:
The claim recites “wherein the method further comprises identifying, from the one or more outputs of the executed FEA simulation, respective stress values for each of the finite elements, and wherein the determining of the orientation of the fiber is further based on the respective stress values”; however, this does not change the nature of the determining such that it is other than a concept which may be performed mentally. Accordingly, the reasoning provided for claim 21 applies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-17, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Völkl (VÖLKL, HARALD, DANIEL KLEIN, MICHAEL FRANZ, AND SANDRO WARTZACK. "An efficient bionic topology optimization method for transversely isotropic materials." Composite Structures 204 (2018): 359-367).

Regarding claim 1, Völkl discloses a method comprising (as shown below):
associating each of a plurality of finite elements of a physical design space with a respective index value that quantifies inclusion of the finite element in a fiber-reinforced component (P362:§2.2.1: eq 2 and ¶3: “Here, ρ is the current density of an element i”; P363:Algorithm 1: “all densities=target volume fraction”, “calculate element density ρi ← for all elements in design space”, and “solve FE model using transversally isotropic material with new densities and fiber angles”. P366:§§3.3 and 4: demonstrating applications to carbon fiber reinforced plastic. EN: the density parameter is the index that quantifies inclusion);
associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element (P361:§2.1:¶2-3: “Its purpose is to align the fiber directions with principal normal stress trajectories. As already noted in [28], this implies a decision whether to use maximum principal stress trajectories, i.e. the eigenvectors of the stress tensor belonging to the maximum eigenvalues, or to align with “absolute” maximum trajectories, i.e. these eigenvectors with maximum absolute corresponding eigenvalues. … the absolute-value definition is thus used within the new approach. … In the FE analysis, due to fiber alignment with principal stress trajectories, decreasing shear stresses can be observed in the course of the iterations.”; P363:Algorithm 1: “calculate fiber angle αi ← for all elements in design space” and “solve FE model using transversally isotropic material with new densities and fiber angles” EN: fiber angle associates the element with the eigenvector);
computing, based on the index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber (P363:§2.2.3:¶1: “For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: E‖ is longitudinal and E⊥ is transverse direction.);
providing a set of one or more inputs to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation, the set of one or more inputs based on the Young's modulus property values (P362:fig 3: showing Young’s modulus as input; P363:§2.3:¶2: “Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted. The procedure repeats until convergence.”);
updating, by a computer system, the index values based on a first set of one or more outputs of the FEA simulation (P362:§2.2.1: eq 2 and ¶3 as cited above; P363:§2.3:¶1: “Using this updated model another FE-analysis is conducted which produces new stress tensors and a new strain energy density distribution.”);
updating, by the computer system, the vectors based on a second set of one or more outputs of the FEA simulation (P361:§2.1:¶2-3 as cited above; P363:§2.3:¶2: “Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors.”); and
determining, by the computer system, a shape for the component and an orientation of the fiber based on the updated index values and the updated vectors (P365:§3.2:fig 8 and ¶2: “Two obvious similarities can be found: firstly, the topology itself (number of holes) is the same for both approaches. Secondly, the fiber orientation is aligned with principal stress trajectories along the struts – the mathematical optimizer finds closely the same result as the new, heuristic approach. There is a certain difference in the position/angles of the struts, which may result from imperfect reproduction of NOMURA’s material model.” EN: as shown above the “new, heuristic approach” uses the updated index values and updated vectors.).

Regarding claim 2, Völkl discloses the method of claim 1 (as previously shown) wherein the set of one or more inputs comprises respective directional stiffness values for the plurality of finite elements, and wherein the directional stiffness values are based on the Young's modulus property values (P362:fig 3: showing Young’s modulus as input; P363:§2.2.3:¶1: “Here i is the index of the current element. ρi ∈ ]0;1](zero is avoided for numerical reasons) is a density-like variable which controls the stiffness properties of an element. For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: The Young’s modulus is directional stiffness values, i.e. longitudinal (parallel) and transverse (perpendicular) directions.).

Regarding claim 3, Völkl discloses the method of claim 1 (as previously shown) wherein the first set of one or more outputs of the FEA simulation comprises respective strain energy values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: … strain energy density, total strain energy”).

Regarding claim 4, Völkl discloses the method of claim 3 (as previously shown) wherein the updating of the index values is further based on a strain energy threshold, and wherein the strain energy threshold is based on one or more of the strain energy values (P362:§2.2.1: “The equation for calculating an element’s strain energy density is given in Eq. (1). [eq 1] … The density variation is calculated by the ratio of the element’s current strain energy density and a threshold (a similar stress ratio resizing technique was proposed in [30]), Eq. (2). … [eq 2] … To realize comparability to other topology optimization algorithms and, at the same time, avoiding the necessity to define a threshold parameter, the threshold parameter SENDref is automatically being altered to obtain a pre-defined volume fraction (Eq. (3)). [eq 3] … If the resulting volume fraction VFt , i.e. the sum of densities weighted with element volumes divided by the total volume of design space, is lower than expected, the threshold is also being lowered and vice versa. … With the new threshold, densities are calculated again (Eq. (2) and a volume fraction is determined. The procedure is repeated until the target volume fraction is reached.” EN: eq 2 shows the update of index value, eq 3 shows how threshold is calculated using “sum of densities”, i.e. the index values, which as shown in eqs 1-2 is based on the strain energy values. See also, P363:Algorithm 1: showing the updating of threshold and densities in the inner while loop.).

Regarding claim 5, Völkl discloses the method of claim 4 (as previously shown) wherein the updating of the index values comprises:
generating a first set of updated index values based on the strain energy threshold (P362:§2.2.1 as cited for claim 4, eq 2 is the updating; P363:Algorithm 1: “calculate element density ρi ← for all elements in design space, Eq. (2)”);
adjusting the strain energy threshold based on the first set of updated index values (P362:§2.2.1 as cited for claim 4, eq 3 is the adjusting; P363:Algorithm 1: “calculate new volume fraction -> end while -> while volume fraction not close to target volume fraction do -> increase/decrease strain energy density threshold, Eq. (1) [sic, eq 3])”); and
generating a second set of updated index values based on the adjusted strain energy threshold (P362:§2.2.1 as cited for claim 4, “With the new threshold, densities are calculated again (Eq. (2) and a volume fraction is determined. The procedure is repeated until the target volume fraction is reached.”; P363:Algorithm 1: “calculate element density ρi ← for all elements in design space, Eq. (2)” [inside the while loop]).

Regarding claim 6, Völkl discloses the method of claim 1 (as previously shown) wherein the second set of one or more outputs of the FEA simulation comprises respective stress values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: read stress tensor”).

Regarding claim 7, Völkl discloses the method of claim 6 (as previously shown) wherein the vectors are updated by minimizing a failure index that has a failure criterion other than maximum stress (P362:§2.2.1:¶1: “Thus, instead of trying to achieve homogeneous von Mises stress, the altered SKO definition used here modifies element stiffness to obtain a homogeneous surface strain energy density distribution.”; P363:Algorithm 1: “while significant change in total strain energy do -> calculate fiber angle αi ← for all elements in design space” EN: the design is driven by minimizing the change in strain energy.).

Regarding claim 8, Völkl discloses a method for refining a design of a fiber-reinforced component (as shown below), wherein the design specifies a first shape of the component and a first orientation of a fiber of the component (P363:§2.3:¶2: “Their results are in turn combined which yields a new topology including fiber orientations (similar to SIMP’s densities and CFAO’s fiber angles) and satisfying the volume fraction constraint. Using this updated model another FE-analysis is conducted which produces new stress tensors and a new strain energy density distribution. Now several steps are being carried out: If the algorithm has converged (i.e. total strain energy is largely reduced and doesn’t change more than a user-defined threshold or maximum number of iterations) it stops. Otherwise, the strain energy threshold value is adapted as required for the new volume fraction. Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted. The procedure repeats until convergence. A pseudocode is given below”; P363:Algorithm 1: the outer while loop; P365:fig 8b: showing multiple iterations. EN: the collection of densities is the shape and fiber angles are orientations. Any iteration but the final one may result in the first shape and orientation.), the method comprising:
providing a first set of one or more inputs to a Finite Element Analysis (FEA) simulation for a first execution of the FEA simulation, wherein the first set of one or more inputs is based on the first shape and the first orientation (P363:§2.3:¶2: “Otherwise, the strain energy threshold value is adapted as required for the new volume fraction. Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted.”);
determining, by a computer system, a second shape of the component and a second orientation of the fiber based on a set of one or more outputs from the first execution of the FEA simulation (P363:§2.3:¶2: “Then, the next FE-analysis is conducted.” EN: the resulting collection of densities is the shape and fiber angles are orientations);
providing a second set of one or more inputs to the FEA simulation for a second execution of the FEA simulation, wherein the second set of one or more inputs is based on the second shape and the second orientation (P363:§2.3:¶2: “Otherwise, the strain energy threshold value is adapted as required for the new volume fraction. Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted.” EN: For the iteration following the first execution.); and
determining, by a computer system, a third shape of the component and a third orientation of the fiber based on a set of one or more outputs from the second execution of the FEA simulation (P363:§2.3:¶2: “Then, the next FE-analysis is conducted.” EN: the resulting collection of densities is the shape and fiber angles are orientations).

Regarding claim 9, Völkl discloses the method of claim 8 (as previously shown) wherein the first set of one or more inputs is based on respective index values for a plurality of finite elements of a physical design space, and wherein the index value for a finite element quantifies inclusion of the finite element in the component (P362:§2.2.1: eq 2 and ¶3: “Here, ρ is the current density of an element I”; P363:Algorithm 1: “all densities=target volume fraction”, “calculate element density ρi ← for all elements in design space”, and “solve FE model using transversally isotropic material with new densities and fiber angles”. EN: the density parameter is the index that quantifies inclusion).

Regarding claim 10, Völkl discloses the method of claim 9 (as previously shown), wherein the method further comprises computing, based on the index values, respective values of a Young's modulus property for finite elements along the longitudinal axis of the fiber (P363:§2.2.3:¶1: “For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: E‖ is longitudinal and E⊥ is transverse direction.), and wherein the first set of one or more inputs is based on the Young's modulus property values (P362:fig 3: showing Young’s modulus as input; P363:§2.3:¶2: “Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted. The procedure repeats until convergence.”).

Regarding claim 11, Völkl discloses the method of claim 10 (as previously shown), wherein the method further comprises computing, based on the Young's modulus property values, respective directional stiffness values for the plurality of finite elements, and wherein the first set of one or more inputs is based on the directional stiffness values (P362:fig 3: showing Young’s modulus as input; P363:§2.2.3:¶1: “Here i is the index of the current element. ρi ∈ ]0;1](zero is avoided for numerical reasons) is a density-like variable which controls the stiffness properties of an element. For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: The Young’s modulus is directional stiffness values, i.e. longitudinal (parallel) and transverse (perpendicular) directions.).

Regarding claim 12, Völkl discloses the method of claim 9 (as previously shown) wherein the set of one or more outputs from the first execution of the FEA simulation comprises respective strain energy values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: … strain energy density, total strain energy”).

Regarding claim 13, Völkl discloses the method of claim 12 (as previously shown) further comprising:
updating the index values based on one or more of the strain energy values (P362:§2.2.1: eq 2 and ¶3 as cited for claim 9; P363:§2.3:¶1: “Using this updated model another FE-analysis is conducted which produces new stress tensors and a new strain energy density distribution.”); and
generating the second set of one or more inputs based on the updated index values ((P363:§2.3:¶2: “Otherwise, the strain energy threshold value is adapted as required for the new volume fraction. Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted.”).

Regarding claim 15, Völkl discloses the method of claim 8 (as previously shown), wherein the one or more outputs from the second execution of the FEA simulation comprises respective stress values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: read stress tensor”); and wherein the method further comprises:
updating, based on the stress values, a vector specifying a direction of the fiber within a finite element (P361:§2.1:¶2-3: “Its purpose is to align the fiber directions with principal normal stress trajectories. As already noted in [28], this implies a decision whether to use maximum principal stress trajectories, i.e. the eigenvectors of the stress tensor belonging to the maximum eigenvalues, or to align with “absolute” maximum trajectories, i.e. these eigenvectors with maximum absolute corresponding eigenvalues. … the absolute-value definition is thus used within the new approach. … In the FE analysis, due to fiber alignment with principal stress trajectories, decreasing shear stresses can be observed in the course of the iterations.”; P363:Algorithm 1: “calculate fiber angle αi ← for all elements in design space” and “solve FE model using transversally isotropic material with new densities and fiber angles”); and
generating a fiber map based on the updated vector (P361:§2.1:¶2-3 as cited above. EN: the collection of angles is a fiber map);
and wherein the determining of the third orientation of the fiber is based on the fiber map (P363:§2.3:¶2: “Otherwise, the strain energy threshold value is adapted as required for the new volume fraction. Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted.”).

Regarding claim 16, Völkl discloses a method comprising (as shown below):
associating each of a plurality of finite elements of a physical design space with a respective index value that quantifies inclusion of the finite element in a fiber-reinforced component (P362:§2.2.1: eq 2 and ¶3: “Here, ρ is the current density of an element I”; P363:Algorithm 1: “all densities=target volume fraction”, “calculate element density ρi ← for all elements in design space”, and “solve FE model using transversally isotropic material with new densities and fiber angles”. P366:§§3.3 and 4: demonstrating applications to carbon fiber reinforced plastic. EN: the density parameter is the index that quantifies inclusion);
associating, for each of the finite elements along a longitudinal axis of a fiber of the component, a respective vector specifying a direction of the fiber within the finite element (P361:§2.1:¶2-3: “Its purpose is to align the fiber directions with principal normal stress trajectories. As already noted in [28], this implies a decision whether to use maximum principal stress trajectories, i.e. the eigenvectors of the stress tensor belonging to the maximum eigenvalues, or to align with “absolute” maximum trajectories, i.e. these eigenvectors with maximum absolute corresponding eigenvalues. … the absolute-value definition is thus used within the new approach. … In the FE analysis, due to fiber alignment with principal stress trajectories, decreasing shear stresses can be observed in the course of the iterations.”; P363:Algorithm 1: “calculate fiber angle αi ← for all elements in design space” and “solve FE model using transversally isotropic material with new densities and fiber angles” EN: fiber angle associates the element with the eigenvector);
providing one or more inputs to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation, the one or more inputs based on the index values and the vectors (P363:§2.3:¶2: “Their results are in turn combined which yields a new topology including fiber orientations (similar to SIMP’s densities and CFAO’s fiber angles) and satisfying the volume fraction constraint. Using this updated model another FE-analysis is conducted which produces new stress tensors and a new strain energy density distribution. Now several steps are being carried out: If the algorithm has converged (i.e. total strain energy is largely reduced and doesn’t change more than a user-defined threshold or maximum number of iterations) it stops. Otherwise, the strain energy threshold value is adapted as required for the new volume fraction. Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted. The procedure repeats until convergence. A pseudocode is given below”; P363:Algorithm 1: the outer while loop; P365:fig 8b: showing multiple iterations. EN: the collection of densities is the shape and fiber angles are orientations. Any iteration but the final one may result in the first shape and orientation.); and
determining, by a computer system, a shape for the component and an orientation of the fiber based on one or more outputs of the FEA simulation (P365:§3.2:fig 8 and ¶2: “Two obvious similarities can be found: firstly, the topology itself (number of holes) is the same for both approaches. Secondly, the fiber orientation is aligned with principal stress trajectories along the struts – the mathematical optimizer finds closely the same result as the new, heuristic approach. There is a certain difference in the position/angles of the struts, which may result from imperfect reproduction of NOMURA’s material model.” EN: as shown above the “new, heuristic approach” uses the updated index values and updated vectors.).

Regarding claim 17, Völkl discloses the method of claim 16 (as previously shown) wherein the one or more inputs comprises respective directional stiffness values that are based on the respective index values (P362:fig 3: showing Young’s modulus as input; P363:§2.2.3:¶1: “Here i is the index of the current element. ρi ∈ ]0;1](zero is avoided for numerical reasons) is a density-like variable which controls the stiffness properties of an element. For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.” EN: The Young’s modulus is directional stiffness values, i.e. longitudinal (parallel) and transverse (perpendicular) directions.).

Regarding claim 19, Völkl discloses the method of claim 16 (as previously shown) wherein the one or more outputs of the FEA simulation comprises respective strain energy values and respective stress values for the plurality of finite elements (P363:Algorithm 1: “evaluate results: … strain energy density, total strain energy”).

Regarding claim 21, Völkl discloses a method comprising (as shown below):
determining respective directional stiffness values for each of a plurality of finite elements of a physical design space (P362:fig 3: showing Young’s modulus as input; P363:§2.2.3:¶1: “Here i is the index of the current element. ρi ∈ ]0;1](zero is avoided for numerical reasons) is a density-like variable which controls the stiffness properties of an element. For transversally isotropic materials, all moduli are raised or lowered directly proportional to ρi, keeping their ratio to each other constant (e.g. E‖/E⊥ = 10/1 and E‖,i = ρi·E‖,max). … The direct modification of Young’s modulus is substituted by a SIMP-like density formulation with Ei = ρi·Emax.”; P363:Algorithm 1: “calculate fiber angle αi ← for all elements in design space” EN: The Young’s modulus is directional stiffness values, i.e. longitudinal (parallel) and transverse (perpendicular) directions.);
providing the respective directional stiffness values to a Finite Element Analysis (FEA) simulation for execution by the FEA simulation (P362:fig 3: showing Young’s modulus as input; P363:§2.3:¶2: “Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted. The procedure repeats until convergence.”);
identifying, from one or more outputs of the executed FEA simulation, respective strain energy values for each of the finite elements (P363:Algorithm 1: “evaluate results: … strain energy density, total strain energy”); and
determining, by a computer system, a shape for a fiber-reinforced component and an orientation of a fiber of the component based on the respective strain energy values (P365:§3.2:fig 8 and ¶2: “Two obvious similarities can be found: firstly, the topology itself (number of holes) is the same for both approaches. Secondly, the fiber orientation is aligned with principal stress trajectories along the struts – the mathematical optimizer finds closely the same result as the new, heuristic approach. There is a certain difference in the position/angles of the struts, which may result from imperfect reproduction of NOMURA’s material model.” EN: as shown above the “new, heuristic approach” uses the updated index values and updated vectors.).

Regarding claim 22, Völkl discloses the method of claim 21 (as previously shown), wherein the method further comprises identifying, from the one or more outputs of the executed FEA simulation, respective stress values for each of the finite elements (P363:Algorithm 1: “evaluate results: read stress tensor”), and wherein the determining of the orientation of the fiber is further based on the respective stress values (P361:§2.1:¶2-3: “Its purpose is to align the fiber directions with principal normal stress trajectories. As already noted in [28], this implies a decision whether to use maximum principal stress trajectories, i.e. the eigenvectors of the stress tensor belonging to the maximum eigenvalues, or to align with “absolute” maximum trajectories, i.e. these eigenvectors with maximum absolute corresponding eigenvalues. … the absolute-value definition is thus used within the new approach. … In the FE analysis, due to fiber alignment with principal stress trajectories, decreasing shear stresses can be observed in the course of the iterations.”; P363:Algorithm 1: “calculate fiber angle αi ← for all elements in design space” and “solve FE model using transversally isotropic material with new densities and fiber angles”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Völkl as applied to claims 8 and 16 above, and further in view of Taggart (WO 2007076357 A2, Foreign Patent Document 1 on the IDS filed 9 December 2020).

Regarding claim 14, Völkl discloses the method of claim 8 (as previously shown).
Völkl does not explicitly disclose wherein the determining of the third shape is based on a contour plot that is generated based on the one or more outputs from the second execution of the FEA simulation.
However, Taggart teaches wherein the determining of the third shape is based on a contour plot that is generated based on the one or more outputs from the second execution of the FEA simulation (P35:LL1-5: “A 2-D finite element based optimization procedure is applied and a contour image providing regions of fully dense material and regions of essentially voids. These results are shown at 340 in Figure 32 and are then used as input for the geometry extraction algorithm to produce a 3-D triangulated surfaces that encloses the fully dense regions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Völkl in view of the teachings of Taggart to include “wherein the determining of the third shape is based on a contour plot that is generated based on the one or more outputs from the second execution of the FEA simulation” by applying geometry extraction to the finite element output of Völkl since “Coupling of finite element based topology optimization with precise geometry extraction algorithms and rapid manufacturing technologies provides a comprehensive tool set in the development of lightweight component designs” (Taggart:P33:LL5-7) and “lightweight design” is also a goal of Völkl (Völkl:P359:§1: “In this paper, a new method is proposed and evaluated in terms of plausibility, convergence behavior and exploitation of lightweight design potential”).
	
Regarding claim 20, Völkl discloses the method of claim 16 (as previously shown) wherein the determining of the orientation of the fiber is based on a fiber map generated from the one or more outputs of the FEA simulation (P361:§2.1:¶2-3: “Its purpose is to align the fiber directions with principal normal stress trajectories. As already noted in [28], this implies a decision whether to use maximum principal stress trajectories, i.e. the eigenvectors of the stress tensor belonging to the maximum eigenvalues, or to align with “absolute” maximum trajectories, i.e. these eigenvectors with maximum absolute corresponding eigenvalues. … the absolute-value definition is thus used within the new approach. … In the FE analysis, due to fiber alignment with principal stress trajectories, decreasing shear stresses can be observed in the course of the iterations.”; P363:Algorithm 1: “calculate fiber angle αi ← for all elements in design space” and “solve FE model using transversally isotropic material with new densities and fiber angles”; P363:§2.3:¶2: “Otherwise, the strain energy threshold value is adapted as required for the new volume fraction. Stiffness properties are altered according to the new strain energy density distribution and fiber orientations are aligned according to the new stress tensors. Then, the next FE-analysis is conducted.”. EN: the collection of angles is a fiber map).
Völkl does not explicitly disclose wherein the determining of the shape is based on a contour plot generated from the one or more outputs of the FEA simulation.
However, Taggart teaches wherein the determining of the shape is based on a contour plot generated from the one or more outputs of the FEA simulation (P35:LL1-5: “A 2-D finite element based optimization procedure is applied and a contour image providing regions of fully dense material and regions of essentially voids. These results are shown at 340 in Figure 32 and are then used as input for the geometry extraction algorithm to produce a 3-D triangulated surfaces that encloses the fully dense regions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Völkl in view of the teachings of Taggart to include “wherein the determining of the shape is based on a contour plot generated from the one or more outputs of the FEA simulation” by applying geometry extraction to the finite element output of Völkl since “Coupling of finite element based topology optimization with precise geometry extraction algorithms and rapid manufacturing technologies provides a comprehensive tool set in the development of lightweight component designs” (Taggart:P33:LL5-7) and “lightweight design” is also a goal of Völkl (Völkl:P359:§1: “In this paper, a new method is proposed and evaluated in terms of plausibility, convergence behavior and exploitation of lightweight design potential”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Völkl as applied to claim 17 above, and further in view of Belegundu (US 20070075450 A1).

Regarding claim 18, Völkl discloses the method of claim 17 (as previously shown).
Völkl does not explicitly disclose wherein the one or more inputs further comprises data related to at least one of acoustics or thermal performance.
However, Belegundu teaches wherein the one or more inputs further comprises data related to at least one of acoustics or thermal performance ([0056]: “FIG. 13 shows a flow diagram for another example process in which virtual testing may be used. At step 1301, the problem is defined along with identifying inputs and outputs (design criteria), choosing a finite element analysis package, material models, type(s) of microstructure and associated design variables. At step 1302, virtual testing is conducted to determine material constants as functions of design variables and, at step 1303, a finite element model is defined.” And [0060]: “By parametrizing a more general set of material properties (thermal, electrical, acoustic etc.), more general optimization problems can be posed and solved in the context of multi-physics topology optimization.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Völkl in view of the teachings of Belegundo to include “wherein the one or more inputs further comprises data related to at least one of acoustics or thermal performance” by using Völkl’s finite element/topological optimization for Belegundu’s design of experiments and construction of meta models since “By parametrizing a more general set of material properties (thermal, electrical, acoustic etc.), more general optimization problems can be posed and solved in the context of multi-physics topology optimization” (Belegundu:[0060]), i.e. the combination would allow for more general application.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-13, 15-17, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Conclusion
Claims 1-22 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100121625 A1
Discussing optimizing ply orientation for a composite laminate
OH, KEE SEUNG, AND JIN WOO LEE. "Topology optimization for enhancing the acoustical and thermal characteristics of acoustic devices simultaneously." Journal of Sound and Vibration 401 (2017): 54-75.
Discussing simultaneous topological optimization in view of thermal and acoustic properties using a density/modulus-based method
RAMSEY, J. S., AND D. E. SMITH. "Topology Optimization for Anisotropic Thermomechanical Design in Additive Manufacturing." In 2019 International Solid Freeform Fabrication Symposium. University of Texas at Austin, 2019. 14 pages
Discussing topology optimization using a Solid Isotropic Material with Penalization method
RILEY REESE, SANA ELYAS, YANG SHEN, AND LUIS G. BAHAMONDE JÁCOME. "The Convergence of Composites and Topology Optimization, Ushering in the Next Era of Aircraft Lightweight Structures." (2020). 10 pages
Discussing topological optimization including fiber direction. Inventors are coauthors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147